      Case 3:20-cv-05358-RV-HTC Document 23 Filed 04/17/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

JOHN T. DODERO,
et al.,

             Plaintiffs,

      v.                                               Case No.: 3:20cv5358-RV/HTC

WALTON COUNTY, a political
subdivision of the State of Florida;
and MICHAEL A. ADKINSON, JR.,
in his official capacity as Walton
County Sheriff,

          Defendants.
_________________________________/
                                        ORDER
      The entire country—and, in fact, much of the world—is currently in the midst
of a pandemic relating to the Covid-19 virus. The federal government and individual
states have taken various methods to try and combat this crisis, including, inter alia,
statewide lockdowns and forced social distancing. Walton County (like many counties
throughout the State of Florida) has temporarily closed its beaches via local ordinance.
The ordinance provides on its face that it is in effect until April 30, 2020, unless it is
extended.
      The plaintiffs are Gulf of Mexico beachfront property owners in the county, and
they have filed this case against the county and the sheriff to challenge the ordinance.
They allege, at bottom, that the beaches between their homes and the mean high water
line of the Gulf constitute their private backyards and that they are being denied the
full use and enjoyment of their property in violation of the United States and Florida
      Case 3:20-cv-05358-RV-HTC Document 23 Filed 04/17/20 Page 2 of 4



                                                                                Page 2 of 4


Constitutions and privacy rights. The plaintiffs base their claims for injunctive relief
on the Fourth Amendment (as a “seizure”), on the “Privacy Right” provision of the
Florida Constitution, and that the ordinance is in conflict with Executive Orders of
Florida’s Governor.
      On April 6, 2020, the plaintiffs filed an emergency motion for a preliminary
injunction (docs. 2). The defendants filed responses in opposition on April 10, 2020
(docs. 18, 20). I held a telephonic hearing of over two hours in length on April 13,
2020, at the conclusion of which I orally denied the plaintiffs’ motion. This order will
very briefly memorialize my oral ruling.
      “A preliminary injunction is an extraordinary remedy never awarded as of
right.” Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). It is “‘a very
far-reaching power, never to be indulged in except in a case clearly demanding it.’”
Orr v. Shicker, 953 F.3d 490, 501 (11th Cir. 2020). To be entitled to this extraordinary
remedy and far-reaching power, the plaintiffs must first establish: (1) that they have
a substantial likelihood of success on the merits; (2) that they will suffer irreparable
injury if the relief is not granted; (3) that the threatened injury outweighs the harm to
the non-movant; and (4) that the relief would serve the public interest. Schiavo ex rel.
Schindler v. Schiavo, 403 F.3d 1223, 1225-26 (11th Cir. 2005). “Ordinarily the first
factor,” likelihood of success on the merits, “is the most important.” Garcia-Mir v.
Meese, 781 F.2d 1450, 1453 (11th Cir. 1986).
      As I said at the April 13th hearing, the plaintiffs have not satisfied any of the
four factors. As for the first—and most important—factor, it is doubtful that the
plaintiffs will succeed on the merits. We are in the midst of a national health
emergency, and it seems highly likely at this stage of the case that the county has the
authority to take the measures that it has in order to address that emergency. It is
       Case 3:20-cv-05358-RV-HTC Document 23 Filed 04/17/20 Page 3 of 4



                                                                                         Page 3 of 4


important to note in this context that there is no evidence in the record that the
defendants are precluding them from using their back porches, patios, decks, or
unimproved areas reasonably close to their property.1 Although the plaintiffs want
(but are being denied) full access to their privately-owned property all the way down
to the mean high water line, they are not the only people who have had their property
rights temporarily curtailed during this national pandemic. To be sure, owners of
“non-essential” businesses have had to close their doors completely. I do not find the
county’s action to be in violation of the Fourth Amendment or of Florida’s privacy
rights (since this is really a property rights issue). I also find that the ordinance is
consistent with, and authorized by, the Governor’s Executive Order No. 20-68.
       As for the second factor, the plaintiffs have not shown that being precluded
from accessing a portion of their property during a national pandemic constitutes an
irreparable injury. Whatever injury they sustain in not being able to fully access the
beach and water behind their homes is temporary and relatively minimal compared to
the potential harms that may result if there is increased exposure to this communicable
virus. For much the same reason, the third and fourth factors (whether the threatened
injury outweighs the harm to the defendants, and whether the requested relief would
serve the public interest) obviously weigh against granting the plaintiffs preliminary
injunctive relief.
       For the reasons stated above and at the April 13th hearing, the plaintiffs’ motion
for a preliminary injunction (doc. 2) is DENIED.


       1

       And as I said during the hearing, some of the lots do not appear to have easily identifiable
vegetation lines between the homes and the water. Most do, however, and that distance seems to be
well over 10 yards. The county acknowledges that it does not construe the ordinance as applying
inland of the dune or vegetation line. Therefore, the defendants should not attempt to enforce the
ordinance within 10 yards of any permanent improvement.
Case 3:20-cv-05358-RV-HTC Document 23 Filed 04/17/20 Page 4 of 4


                                                               Page 4 of 4




DONE AND ORDERED this 17th day of April, 2020
                              /s/ Roger Vinson
                             ROGER VINSON
                             Senior United States District Judge
